Citation Nr: 9935554	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for chondromalacia of the right knee, status post arthroscopy 
with shaving of the patella and patella femoral syndrome.

2.  Entitlement to an increased rating for post-traumatic 
arthritis of the right ankle, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty for training (ADT) from 
June to October 1974.  He had additional service, on active 
duty (AD), from November 1976 to June 1978, and from August 
1979 to June 1987.

In July 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, granted the 
veteran's claim for service connection for a right knee 
disability and assigned a noncompensable (0 percent) rating.  
The RO denied his claim for a rating higher than 10 percent 
for his post-traumatic arthritis of the right ankle.  In 
October 1997, after considering additional medical evidence, 
the RO increased the rating for the right knee disability 
from the noncompensable level to 10 percent, effective from 
the date of the claim, but continued to deny a higher rating 
for the right ankle disability.  The veteran appealed to the 
Board of Veterans' Appeals (Board) for higher ratings for 
both his right knee and right ankle.

Although styled as an increased rating (IR) claim by the RO, 
the Board has recharacterized the issue concerning the right 
knee as involving the propriety of the initial evaluation 
(which is now 10 percent) in light of the important 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court)-formerly, the United States Court of 
Veterans Appeals-in the recently-issued case 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


The Board also notes that it is presently unclear whether the 
veteran timely appealed the RO's October 1997 decision 
denying a higher (i.e., increased) rating for his left wrist 
disability, evaluated as 30 percent disabling.  Records show 
that he submitted a timely Notice of Disagreement (NOD) in 
December 1997; that he subsequently was provided a Statement 
of the Case (SOC) in December 1998; and that, according to 
recent correspondence between the RO and the Board, 
he thereafter submitted a Substantive Appeal or equivalent 
statement on some unspecified date.  If he, in fact, 
perfected a timely appeal on this issue, then it must be 
certified to the Board in accordance with all appellate 
procedures.  This matter therefore is directed to the 
attention of the RO.

For the reasons discussed below, the Board must REMAND the 
claims concerning the right knee and right ankle for further 
development and consideration.


REMAND

During his June 1999 hearing, and in several written 
statements submitted at other times during the pendency of 
his appeal, the veteran alleged that he experiences 
severe pain in his right knee and right ankle-especially 
when his symptoms flare up or during prolonged standing, 
walking, ascending or descending stairs, etc.  He also said 
that his VA doctors prescribed orthopedic braces for his knee 
and ankle, along with various types of oral medication 
("pills") and Cortisone injections ("shots") for his pain; 
that he has far greater functional impairment in his knee and 
ankle than was reported by the VA physician who examined him 
for compensation purposes most recently, in September 1997; 
and that his symptoms are so prevalent that he frequently has 
to take sick leave from his job as a medical records file 
clerk ("Expediter") at the VA Medical Center (VAMC) in 
Hampton, Virginia.

The veteran's supervisor subsequently confirmed in a 
statement prepared later in June 1999 that, on many 
("numerous") occasions, he has called and requested sick 
leave because he was unable to walk or put weight on his 
ankle due to the extent of his pain and swelling.  His 
supervisor also indicated that his job responsibilities 
as a medical records file clerk require prolonged walking, 
standing, and stooping.  The veteran waived his right to have 
this evidence initially considered by the RO.  See 38 C.F.R. 
§ 20.1304 (1999).

The VA physician who examined the veteran for compensation 
purposes in September 1997 indicated in the report of that 
evaluation that the veteran complained of pain and painful 
motion during all phases of the range of motion testing of 
his right knee and right ankle, and when these areas were 
touched.  The VA examiner did not, however, indicate whether 
the veteran actually has additional functional impairment in 
his knee and/or ankle as a result of his pain and painful 
motion.  In DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Court held 
that, when determining the severity of musculoskeletal 
disabilities such as the ones at issue, VA must take into 
account the extent of any additional functional impairment 
the veteran has that is attributable to pain/painful motion, 
limited or excess movement, weakness, excess fatigability, 
and/or incoordination, assuming these factors are not already 
contemplated by the governing rating criteria.  Id.  Since 
the veteran's claims are "well grounded," VA has a "duty 
to assist" him in fully developing the evidence pertinent to 
his claims-which includes having him undergo another VA 
compensation examination to address the issues and concerns 
noted by the Court in DeLuca.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Caffrey v. Brown, 6 Vet. App 377, 381 (1994).  
Also, if the veteran has received any additional treatment 
for his right knee and/or right ankle, including at a VAMC, 
these records should be obtained.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Accordingly, these claims hereby are REMANDED to the RO for 
the following development and consideration:

1.  The RO should contact the veteran and 
request that he submit a list (containing 
names, dates, and addresses) of any 
additional treatment (VA, private, or 
other) that he has received for his right 
knee and/or right ankle since 1998, the 
records of which have not already been 
submitted or obtained.  After obtaining 
any necessary release forms, the RO 
should directly contact the sources 
identified and obtain copies of the 
records in their possession, in 
accordance with 38 C.F.R. § 3.159.  
All evidence obtained should be 
associated with the other evidence of 
record.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to assess 
the current severity of his right knee 
and right ankle disabilities.  
All indicated tests must be completed and 
all clinical findings, to include range 
of motion studies, expressed in degrees, 
should be reported in detail.  The 
examiner should also provide standard or 
normal range of motion in the knee and 
ankle for comparison purposes.  It is 
imperative that the examiner review the 
evidence in the claims folder, including 
a complete copy of this REMAND.  In 
assessing the severity of the veteran's 
disabilities, the examiner should 
indicate whether there is evidence of 
additional functional loss due to 
pain/painful motion, limited/excess 
movement, weakness, premature 
fatigability, and/or incoordination, to 
include during "flare-ups" or prolonged 
physical activity such as standing, 
walking, ascending or descending stairs, 
etc.  If so, the examiner should attempt 
to quantify the degree of such functional 
impairment in terms of additional degrees 
of lost motion.  The examiner must set 
forth all examination findings, along 
with the complete rationale underlying 
any conclusions drawn or opinions 
expressed (citing, if necessary, to 
specific evidence in the record) in a 
typewritten report.

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with the 
claims file, for immediate corrective action.  
See 38 C.F.R. § 4.2.

4.  After completion of the above 
development, and after completion of any 
other development deemed warranted by the 
record, the RO should readjudicate the 
claims for higher ratings for the right 
knee and right ankle disabilities on the 
basis of all relevant evidence of record, 
as well as all pertinent legal authority.  
The RO must provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

5.  If the benefits sought by the veteran 
are not granted to his satisfaction, then 
he and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
submit additional evidence and/or 
argument in response thereto prior to the 
case being returned to the Board for 
further appellate consideration on all 
issues for which an appeal was perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


